NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                             ______

                               No. 12-3465
                                 ______

                         STEVEN P. TENGOOD
                                      Appellant

                                     v.

  CITY OF PHILADELPHIA, A PENNSYLVANIA MUNICIPAL CORPORATION;
  THOMAS M. CONWAY, IN HIS CAPACITY AS AN INDIVIDUAL AND IN HIS
 OFFICIAL CAPACITY AS DEPUTY MANAGING DIRECTOR – PHILADELPHIA
  MANAGING DIRECTOR‘S OFFICE & CO-DIRECTOR OF THE COMMUNITY
LIFE IMPROVEMENT PROGRAM; RYCHARDE SICINSKI, IN HIS CAPACITY AS
     AN INDIVIDUAL AND IN HIS OFFICIAL CAPACITY AS A CHIEF CODE
 ENFORCER – PHILADELPHIA DEPARTMENT OF LICENSES & INSPECTIONS‘
 COMMUNITY LIFE IMPROVEMENT PROGRAM, also known as RICK SICINSKI;
    MARTIN HIGGINS, IN HIS CAPACITY AS AN INDIVIDUAL AND IN HIS
  OFFICIAL CAPACITY AS INSPECTOR – PHILADELPHIA DEPARTMENT OF
 LICENSES & INSPECTIONS‘ COMMUNITY LIFE IMPROVEMENT PROGRAM,
 also known as MARTY HIGGINS; ROSEANNE ELIA, IN HER CAPACITY AS AN
     INDIVIDUAL AND IN HER OFFICIAL CAPACITY AS AN INSPECTOR –
PHILADELPHIA DEPARTMENT OF LICENSES & INSPECTIONS‘ COMMUNITY
 LIFE IMPROVEMENT PROGRAM; BEVERLY L. PENN, IN HER CAPACITY AS
     AN INDIVIDUAL AND IN HER OFFICAL CAPACITY AS DEPUTY CITY
                SOLICITOR CODE ENFORCEMENT DIVISION
                                ______

              On Appeal from the United States District Court
                 for the Eastern District of Pennsylvania
                      (D.C. Civil No. 2-11-cv-07440)
                District Judge: Honorable Juan R. Sanchez
                                  ______

             Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                              June 11, 2013

    Before: SCIRICA, HARDIMAN, and VAN ANTWERPEN, Circuit Judges
                               (Opinion Filed: June 17, 2013 )
                                          ______

                                OPINION OF THE COURT
                                        ______

VAN ANTWERPEN, Circuit Judge.

       In December 2011, Steven P. Tengood (―Appellant‖) filed a thirteen-count

Complaint in the District Court for the Eastern District of Pennsylvania, alleging various

claims arising under a potpourri of federal and state laws. The district court dismissed

some of those claims, entered summary judgment in favor of the defendants on others,

and the remaining claims were submitted to a jury in July 2012. The jury returned a

verdict in favor of the defendants, and a corresponding judgment followed.

       Appellant challenges four actions of the district court below: (1) the entry of

summary judgment in favor of the City of Philadelphia on Counts 1 and 2 of the

Complaint; (2) the dismissal of several claims arising under 42 U.S.C. § 1983; (3) the

district court‘s management of the docket and discovery; and (4) the exclusion of a

related Grand Jury Presentment at trial. For the reasons that follow, we will affirm the

district court.

                                       I. Background

       A.         Factual Background

       The events giving rise to this appeal involve the operation of the Community Life

Improvement Program (―CLIP‖), an organization launched in April 2002 by the City of

Philadelphia (―the City‖).       CLIP‘s purpose is to facilitate urban renewal and


                                             2
―beautification‖ in the Philadelphia region, mainly by enforcing the Philadelphia Property

Maintenance Code (―the Code‖). CLIP inspectors identify so-called ―quality of life‖

violations—primarily graffiti, vandalism, and property neglect—and inform property

owners of their noncompliance with the relevant Code provision. Once notified, violators

have twenty days to bring their property into compliance. In the event a property owner

does not comply, CLIP is permitted to enter onto the noncompliant property and remedy

the violation on its own, subsequently fining the property owner for the cost of the

remedy performed. If the property owner neglects to pay that fine, a lien is placed on the

relevant property. In extreme situations, property owners are given less than twenty days

to comply with the notice of their violations, or, if necessary, are criminally charged and

subject to imprisonment.

       In 2006, Appellant was notified by CLIP that his property was in violation of the

Code. Over the next five years, CLIP inspectors issued citations at Appellant‘s property

for various violations, most involving overgrown vegetation and garbage accumulating

on his property. In 2008, after receiving a CLIP citation that required an inspection of the

interior of his garage, Appellant obtained legal counsel and appealed his citations to the

relevant City administrative body, the Department of Licenses and Inspections Review

Board (―the Board‖).       Before the Board, Appellant testified regarding alleged

wrongdoing by the various CLIP inspectors examining his property, which included

unauthorized access into the interior of Appellant‘s home and garage. Nevertheless, the

Board upheld the citation.      Appellant then appealed the Board‘s decision to the

Philadelphia Court of Common Pleas (―the CCP‖). Before the CCP, the City filed a

                                             3
separate suit, seeking a permanent injunction forcing Appellant to maintain his property

in compliance with the Code. The CCP granted that injunction in November 2009,

which, in addition, required that Appellant submit to a CLIP inspection of his property.

       Then, in December 2009, nine CLIP employees were indicted by a Pennsylvania

grand jury on felony charges. These individuals, which included defendant Rycharde

Sicinski (―Sicinski‖), were charged with using their employment at CLIP as a ruse to

enter people‘s homes and steal various personal items. The indictment identified a lack

of administrative oversight and poor record keeping as contributing to the success of the

criminal scheme.

       In January 2010, during the pendency of and pursuant to Appellant‘s appeal before

the CCP, an inspection was conducted on his property. The inspection revealed that all

of the citations had been complied with and the Code violations had been remedied.

Counsel for both the City and Appellant then withdrew the appeal before the CCP,

finding it moot. Correspondingly, the CCP entered an order vacating the previously

entered injunction order.1

       B.     Procedural Background

       Appellant filed a Complaint in the district court in December 2011, alleging

violations of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1962

(―RICO‖), violations of the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.,


       1
        A year later, in February 2011, Appellant was again cited by CLIP for trash
accumulating on his property. His noncompliance with that citation continued until June
2011, when CLIP personnel entered onto his property to remove the trash. Appellant was
charged $128.82 for the CLIP clean-up.
                                            4
claims under 42 U.S.C. § 1983 for alleged violations of his civil rights, and pendent state

law claims for trespass, negligence, invasion of privacy, conversion, and malicious

prosecution.   These several claims were brought against the City, various CLIP

employees, and Beverly Penn, a deputy city solicitor.

       In February 2012, the parties served their initial disclosures under Federal Rule of

Civil Procedure 26, held a Rule 16 conference, and submitted a joint plan for handling

electronic discovery. On February 22, 2012, the district court issued a scheduling order

setting April 23, 2012 as the discovery deadline, May 29, 2012 as the deadline for

dispositive motions, June 26, 2012 as the deadline for motions in limine, and a trial-ready

date of July 16, 2012. After, Appellant made Requests for Production of Documents and

Things (―RFPs‖) seeking, inter alia, the City‘s personnel files for relevant CLIP

employees and relevant electronic communications between all defendants. The deadline

for responses to the RFPs was set for April 12, 2012.            Before the deadline, City-

Defendants, here Appellees,2 informed Appellant that their responses would need more

time, certainly time beyond the April 12 RFP deadline and likely time beyond the April

23 general discovery cut-off. City-Defendants offered to enter into a joint request to

extend the discovery deadline, but nothing came of this offer.

       On April 13, 2012, City-Defendants produced numerous documents in response to

the RFPs, which Appellant alleged were incomplete. On May 26 and 27, 2012, Appellant


       2
          By ―City-Defendants,‖ we mean those defendants litigating this case together
with the City of Philadelphia; to wit: the City of Philadelphia, Thomas Conway, Martin
Higgins, Roseanne Elia, and Beverly Penn. We note here that Defendant Sicinski has not
filed a brief to this Court.
                                            5
made two Motions to Compel Discovery and for Sanctions. The first motion demanded

supplemental discovery responses to the RFPs and related sanctions. The second motion

demanded an opportunity to depose Defendant Sicinski and related sanctions.        Both of

these motions were heard via teleconference about three weeks later. The district court

issued no formal order, but recommended that the City-Defendants and Defendant

Sicinski produce complete responses. On July 9, 2012, City-Defendants provided a

timetable for production of the remaining electronic documents still outstanding. These

numerous documents were delivered on July 14, 2012, three days before the case went to

trial.

         In the interim, City-Defendants filed a motion for summary judgment on May 29,

2012. On June 26, 2012, City-Defendants also filed a motion in limine to prohibit

introduction of evidence of the Grand Jury Presentment at trial. A late motion for

summary judgment was filed by Defendant Sicinski on July 17, 2012, which was denied

as untimely.

         After a hearing, on July 13, 2012, the district court granted the City-Defendants‘

motion for summary judgment in part. Relevant here, the district court dismissed Counts

1 and 2 of the Complaint, finding that the City could not be liable for RICO violations;

dismissed Counts 5, 6, and 7 of the Complaint, the § 1983 claims against the City, as time

barred; denied Appellant‘s motions to compel discovery and a deposition of Defendant

Sicinski; and granted City-Defendants‘ motion in limine to exclude introduction of

evidence of the Grand Jury Presentment. The remainder of Appellant‘s claims went to



                                             6
trial. The jury returned a verdict in favor of the defendants on all claims. Appellant then

filed the current appeal.3

                                        II. Analysis

       We exercise plenary review over a district court‘s entry of summary judgment.

Kautz v. Met-Pro Corp., 412 F.3d 463, 466 (3d Cir. 2005). Summary judgment is

appropriate only where ―there is no genuine dispute as to any material fact and the

[moving party] is entitled to judgment as a matter of law.‖ FED. R. CIV. P. 56(a). In

making our determination, we draw all reasonable factual inferences in favor of

Appellant. See Pastore v. Bell Tel. Co. of Pa., 24 F.3d 508, 511–12 (3d Cir. 1994). We

review discovery related matters for abuse of discretion, reversing only where Appellant

suffered prejudice in the preparation or presentation of his case.        In re Fine Paper

Antitrust Litig., 685 F.2d 810, 817–18 (3d Cir. 1982). Similarly, we review a district

court‘s decision to exclude evidence for abuse of discretion. Glass v. Phila. Elec. Co., 34

F.3d 188, 191 (3d Cir. 1994). We will not reverse a district court on the grounds of an

erroneous evidentiary ruling if that error is harmless—that is, if ―it is highly probable that

the error did not affect the outcome of the case.‖ Id.

A.     Dismissal of Counts 1 & 2: RICO Liability for City-Defendant

       Appellant challenges the district court‘s entry of summary judgment in favor of

the City on Counts 1 and 2 of the Complaint, alleging it was error to conclude that the

City cannot be subject to RICO liability. This argument is foreclosed by our decision in


       3
        The district court had jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367. We
exercise jurisdiction pursuant to 28 U.S.C. § 1291.
                                              7
Genty v. Resolution Trust Corp., 937 F.2d 899 (3d Cir. 1991), in which we held that a

civil RICO claim ―cannot be maintained against a municipal corporation‖ because its

mandatory award of treble damages is primarily punitive in nature.             Id. at 914.4

Dismissal of Counts 1 and 2 of the Complaint was proper.

B.     Dismissal of Counts 5, 6 & 7: Statutes of Limitations and § 1983

       Appellant challenges the dismissal of Counts 5, 6, and 7 of the Complaint, alleging

it was error to conclude that these several § 1983 claims were time barred. It goes

without saying that ―claims . . . brought under section 1983 are subject to state statutes of

limitations governing personal injury actions.‖ Garvin v. City of Phila., 354 F.3d 215,

220 (3d Cir. 2003) (citing Owens v. Okure, 488 U.S. 235, 249–50 (1989)). Similarly

sound, personal injury actions in Pennsylvania are subject to a two-year statute of

limitations. See 42 PA. CONS. STAT. § 5524(7). Appellant does not contest the two-year

limitations period applied to him here.          Instead, he contests the district court‘s

determination of the relevant accrual date, which he rightly asserts is a question of federal

law. See Wallace v. Kato, 549 U.S. 384, 388 (2007).

       4
         Appellant‘s argument that Genty has been abrogated by the Supreme Court‘s
decision in PacifiCare Health Systems, Inc. v. Book, 538 U.S. 401 (2003) is unavailing.
PacifiCare did not address the issue before us—that is, whether RICO claims can be
brought against a municipality. Instead, it held that it was ambiguous whether a
provision in an arbitration agreement precluding recovery of punitive damages should be
interpreted to bar recovery of treble damages under RICO, given RICO‘s remedial and
punitive nature and ―the uncertainty surrounding the parties‘ intent with respect to the
contractual term ‗punitive.‘‖ Id. at 406–07. The Supreme Court remanded for arbitration
on whether treble damages for a RICO violation were available under the agreement. Id.
at 407. Although Appellant is correct that language in PacifiCare explains that RICO‘s
mandatory treble damages award is both compensatory and punitive in nature, this fact
was recognized in Genty, and did not affect our holding in that case. See Genty, 937 F.2d
at 910. PacifiCare thus does not abrogate our decision in Genty.
                                             8
       Generally, ―[u]nder federal law, a cause of action accrues, and the statute of

limitations begins to run, ‗when the plaintiff knew or should have known of the injury

upon which [his] action is based.‘‖ Kach v. Hose, 589 F.3d 626, 634 (3d Cir. 2009)

(quoting Sameric Corp. of Del., Inc. v. City of Phila., 142 F.3d 582, 599 (3d Cir. 1998)).

This is an objective inquiry, whereby a ―cause of action accrues even though the full

extent of the injury is not then known or predictable.‖ Id. at 635 (quoting Wallace, 549

U.S. at 391).   Accordingly, the clock begins to tick ―at the time of the last event

necessary to complete the tort, usually at the time the plaintiff suffers an injury.‖ Id. at

634 (citing United States v. Kubrick, 444 U.S. 111, 120 (1979)).

       Appellant‘s argument here relies on a ―delayed accrual‖ theory discussed in

Pinaud v. County of Suffolk, 52 F.3d 1139, 1156–57 (2d Cir. 1995). There, the Second

Circuit opined that

       [s]ince an actionable claim under § 1983 against a county or municipality
       depends on a harm stemming from the municipality‘s ―policy or custom,‖
       see Monell v. Department of Social Services, 436 U.S. 658, 694 (1978), a
       cause of action against the municipality does not necessarily accrue upon
       the occurrence of a harmful act, but only later when it is clear, or should be
       clear, that the harmful act is the consequence of a county ―policy or
       custom.‖

Pinaud, 52 F.3d at 1157 (alternate reporter citations omitted). Appellant first advocates

that we adopt this dicta as an accrual standard in our Circuit. He then asks us to find that

he was not on notice of a ―policy or custom‖ giving rise to a Monell claim against the

City until publication of the Grand Jury Presentment, which related the CLIP criminal

scheme to a lack of administrative oversight and poor record keeping. Under that logic,



                                             9
Appellant‘s clock would not have begun to tick until December 19, 2009, rendering the

filing of his Complaint on December 2, 2011 within the relevant limitations period.

       But, as rightly identified by Appellant, his argument is ―open to scrutiny‖ on

waiver grounds. (See Appellant‘s Brief at 35.) Before the district court, Appellant

challenged the time bar against his § 1983 claims under the ―continuing violations‖

doctrine, not a ―delayed accrual‖ theory. (See Appendix: Vol. II at A359–66.) Although

Appellant attempts to lump these two theories together, the ―continuing violations‖

doctrine is a distinct from the ―delayed accrual‖ theory advanced here. See Sameric, 142

F.3d at 599 (discussing ―continuing violations‖ doctrine); West v. Phila. Elec. Co., 45

F.3d 744, 754–55 (3d Cir. 1995) (same). Because ―it is well established that failure to

raise an issue in the district court constitutes a waiver of the argument,‖ Belitskus v.

Pizzingrilli, 343 F.3d 632, 645 (3d Cir. 2003) (quoting Reform Party of Allegheny Cnty.

v. Allegheny Cnty. Dep’t of Elections, 174 F.3d 305, 316 (3d Cir. 1999) (alteration

omitted)), we decline to address the merits of Appellant‘s ―delayed accrual‖ argument,5

and affirm the district court‘s dismissal of Counts 5, 6, and 7 of the Complaint.

C.     Discovery Related Issues




       5
          There is also no basis in our precedent for applying such a ―delayed accrual‖
theory. See New Castle Cnty. v. Halliburton NUS Corp., 111 F.3d 1116, 1125 (3d Cir.
1997) (―The discovery rule does not delay the running of the statute of limitations until a
plaintiff is aware of all of the facts necessary to bring its cause of action. Under the
discovery rule, a claim accrues upon awareness of actual injury, not upon awareness that
the injury constitutes a legal wrong.‖); see also Oshiver v. Levin, Fishbein, Sedran &
Berman, 38 F.3d 1380, 1386 (3d Cir. 1994); Zeleznik v. United States, 770 F.2d 20, 23
(3d Cir. 1985).
                                            10
       Appellant challenges the district court‘s management of discovery, primarily its

neglect in enforcing discovery obligations and its denial of Appellant‘s Motions to

Compel. Both challenges are meritless.

       1.     General Discovery Management

       It is axiomatic that ―matters of docket control and conduct of discovery are

committed to the sound discretion of the district court.‖ Fine Paper, 685 F.2d at 817.

Accordingly, we do not ―interfere with a trial court‘s control of its docket except upon the

clearest showing that the procedures have resulted in actual and substantial prejudice‖;

nor do we ―upset a district court‘s conduct of discovery procedures absent a

demonstration that the court‘s action made it impossible to obtain crucial evidence.‖ Id.

at 817–18 (internal quotation marks omitted). ―[I]mplicit in such a showing is proof that

more diligent discovery was impossible.‖ Id. at 818.

       In regards to general discovery management, Appellant first argues that the district

court acted unreasonably in constructing a ―tight discovery schedule,‖ delaying to hear

argument on his Motions to Compel, and failing to issue formal orders with respect to

those Motions in a timely manner. He also argues that the district court failed to ensure

there was sufficient time for him to properly analyze the electronic documents disclosed

by City-Defendants. Appellant alleges these acts, taken together, prohibited him from

obtaining crucial and necessary evidence to support his claims.

       Upon review of these arguments, and the record as a whole, we cannot say that the

district court abused its discretion. The discovery schedule set by the district court was

not overly oppressive, and the district court‘s reluctance to issue formal rulings on

                                            11
Appellant‘s Motions reflects the district court‘s willingness to allow the parties to fulfill

their discovery obligations without sanction; a concern especially relevant here, where

Appellant‘s discovery requests were incredibly broad and involved archived electronic

messages both irksome and expensive to retrieve.

       Appellant has also neglected to show how the district court‘s docket and discovery

management made it impossible for him to obtain crucial evidence. That he did not

receive full disclosure from City-Defendants of the various electronic documents until a

few days before trial is troublesome.       But Appellant refused to take his discovery

obligations into his own hands. No formal motion was made to continue the trial date,

and Appellant never took advantage of City-Defendants‘ offer to jointly extend the

discovery deadline.

       Moreover, Appellant has failed to show that any extension of time would have

benefited his case. The single piece of evidence he points to in support of his claim is an

email updating CLIP officials as to Appellant‘s Court of Common Pleas proceeding,

wherein Defendant Sicinski—the alleged keystone of Appellant‘s arch connecting the

CLIP citations issued to him and the criminal scheme alleged in the Grand Jury

Presentment—was copied. In this piece of evidence, we fail to see the implications

Appellant alleges; and, in turn, fail to find that the district court made it ―impossible to

obtain crucial evidence.‖ Fine Paper, 685 F.2d at 817–18.

       2.     Denial of the Motions to Compel

       As previously mentioned, ―[w]e apply the abuse of discretion standard when

reviewing orders regarding the scope and conduct of discovery, including whether to

                                             12
affirm the denial of a motion to compel discovery.‖ Camiolo v. State Farm Fire & Cas.

Co., 334 F.3d 345, 354 (3d Cir. 2003) (quoting Petrucelli v. Bohringer & Ratzinger, 46

F.3d 1298, 1310 (3d Cir. 1995)) (internal quotation mark omitted).           According to

Appellant, the denial of his Motions to Compel was an abuse of discretion given the

dilatory behavior of defense counsel and his need to depose Defendant Sicinski.

       Again, there is nothing in the record that compels us to find that the district court

abused its discretion by denying Appellant‘s Motions to Compel. There is abundant

evidence to support a conclusion that counsel for City-Defendants was not dilatory but, in

contrast, simply struggling to comply with Appellant‘s broad discovery requests. And,

even assuming some bad behavior on the part of counsel for Defendant Sicinski, the fact

of the matter is that Appellant withdrew his Motion to Compel against Sicinski.        (See

Appendix: Vol. II at A484.) As a result, we find no abuse of discretion with regard to the

district court‘s decision to deny Appellant‘s Motions to Compel.

D.     Motion in Limine Regarding the Grand Jury Presentment

       Finally, Appellant challenges the district court‘s order granting City-Defendants‘

motion in limine to exclude introduction of evidence relating to the Grand Jury

Presentment at trial.    Generally, we review ―pre-trial . . . rulings concerning the

admission of evidence for an abuse of discretion,‖ and reverse only in the event the error

was not harmless. Glass, 34 F.3d at 191. Our review is complicated, however, by the

fact that the district court did not specify the ground on which it granted the motion. (See

Appendix: Vol. II at A491, 498.) Two grounds were forwarded in City-Defendants‘

original motion in limine: (1) that the Grand Jury Presentment should be excluded as

                                            13
unfairly prejudicial and confusing under Federal Rule of Evidence 403; and (2) that it

should be excluded as hearsay. We can affirm based on either ground. See PAAC v.

Rizzo, 502 F.2d 306, 308 n.1 (3d Cir. 1974), cert. denied 419 U.S. 1108 (1975).

       We will affirm on Rule 403 grounds. Under an abuse of discretion review, ―[a]

ruling excluding evidence under Rule 403 is accorded particular deference, and, provided

that the court has explained its ruling or the reasons for its ruling are otherwise apparent

from the record, it may not be reversed unless the determination is arbitrary and

irrational.‖ In re Paoli R.R. Yard PCB Litig., 113 F.3d 444, 453 (3d Cir. 1997) (citations

and internal quotation marks omitted).        ―That a district court failed to take the

opportunity to articulate its balancing does not constitute reversible error per se;

however, it may require that the appellate court do so.‖ Holbrook v. Lykes Bros. S.S. Co.,

80 F.3d 777, 786 (3d Cir. 1995) (emphasis added).

       Assuming the Grand Jury Presentment would have been relevant to Appellant‘s

case, its introduction at trial would have been ―unfairly prejudicial, not just prejudicial.‖

Goodman v. Pa. Tpk. Comm’n, 293 F.3d 655, 670 (3d Cir. 2002). The Presentment

describes a criminal scheme wherein certain CLIP employees would, under the guise of

CLIP authority, enter people‘s homes and steal things. These were horrible crimes.

People‘s homes were effectually looted, resulting in massive thefts of personal property.

In some cases, family heirlooms were taken. Stolen guns were resold on the street, one

of which was recovered from a murder suspect. Claimed relevant to Appellant‘s case, the

Presentment also pointed a finger at ―the supervisors and administrators who allowed

these public employees to prey on innocent citizens.‖

                                             14
       Introduction of this evidence surely could have acted to unfairly skew the jury‘s

findings. Defendant Sicinski is the only named defendant in this action alleged of

wrongdoing in the Presentment.         And when speaking of the lack of oversight, the

Presentment neglects to name individuals who shirked their duties, fails to articulate a

specific policy of apathy on the part of City supervisors, and speaks with emotionally

charged hyperbole. Presentation of this evidence to the jury would have risked a similar

charge of the jury‘s emotions or caused unwarranted confusion. Not taking that risk was

well within the district court‘s discretion, especially where no direct link between the

criminal scheme and the City-Defendants existed other than Defendant Sicinski.

Moreover, the Presentment contained no evidence linking the CLIP scheme to

Appellant‘s property.

       What is more, Appellant was permitted to call Sharon Piper at trial, who was an

assistant district attorney involved in the prosecution of the CLIP scheme.             (See

Appendix: Vol. II at A506–11.) Piper testified that Sicinski pled guilty to conspiracy to

commit theft, perjury, and official oppression in relation to the CLIP scheme. To that

end, Appellant cannot now contest that he was completely unable to present evidence

relating to the CLIP criminal scheme, especially as it related to Defendant Sicinski.

       At bottom, the district court‘s conclusion that introduction of the Presentment

risked unfairly prejudicing City-Defendants‘ case was not arbitrary or irrational. We

affirm its exclusion under Rule 403.

                                       III. Conclusion



                                             15
      For the foregoing reasons, we affirm the district court‘s entry of summary

judgment as to Counts 1 and 2 of the Complaint; affirm the district court‘s dismissal of

Counts 5, 6, and 7 of the Complaint; affirm the district court‘s denial of Appellant‘s

Motions to Compel and for Sanctions; and affirm the district court‘s grant of City-

Defendants‘ motion in limine.




                                          16